In The
                             Court of Appeals
                    Seventh District of Texas at Amarillo

                                   No. 07-13-00263-CV


                           BYRON MORGAN, APPELLANT

                                           V.

      D&S MOBILE HOME CENTER, INC. AND SHAWN FULLER, APPELLEES

                           On Appeal from the 99th District Court
                                  Lubbock County, Texas
           Trial Court No. 2012-503,563, Honorable William C. Sowder, Presiding

                                  September 6, 2013

                           MEMORANDUM OPINION
                Before QUINN, C.J., and CAMPBELL and HANCOCK, JJ.

      Appellant Byron Morgan filed a notice of appeal on August 7, 2013, but failed to

pay the $175 filing fee required under Texas Rule of Appellate Procedure 5.           We

informed appellant, by letter dated August 8, 2013, that the filing fee was outstanding

and that the appeal would be dismissed unless it was paid within ten days from the

August 8th letter. TEX. R. APP. P. 42.3(c); see Holt v. F.F. Enterprises, 990 S.W.2d 756

(Tex. App.–Amarillo 1998, pet. ref’d). The fee has not been paid to date. Nor does the

record show him to be indigent or having requested leave to proceed as an indigent.
      Because appellant has failed to pay the requisite filing fee as directed by the

court, we dismiss the appeal pursuant to Texas Rule of Appellate Procedure 42.3(c).



                                              Per Curiam




                                          2